      Case 4:17-cv-00214-MW-CAS Document 426 Filed 02/05/19 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

CARL HOFFER, et al.,

                     Plaintiffs,

vs.                                            CASE NO. 4:17-cv-214-MW/CAS

MARK S. INCH, in his official
capacity as Secretary of the
Florida Department of Corrections,

                     Defendant.
                                   /

                  MOTION TO WITHDRAW AS COUNSEL BY
                    ATTORNEY, RANDALL C. BERG, JR.

       COMES NOW attorney, Randall C. Berg, Jr., moves this Honorable Court for

an Order permitting him to withdraw from representation of Plaintiffs in this matter

pursuant to Local Rule 11.1(H). In support of this motion, counsel states as follows:

       1.      Attorney, Randall C. Berg, Jr., retired on December 31, 2019 and is no

longer employed with Florida Justice Institute.

       2.      The Plaintiffs were provided with fourteen (14) days advance notice of

this withdrawal and do not object to said withdrawal. They are not prejudiced by

this withdrawal as they are still represented by attorneys at Florida Justice Institute,

Dante P. Trevisani and Erica Selig.




{07201880;1}
      Case 4:17-cv-00214-MW-CAS Document 426 Filed 02/05/19 Page 2 of 3




       WHEREFORE, counsel requests the Court enter an Order permitting attorney,

Randall C. Berg, Jr., to withdraw from representation of Plaintiffs in this matter.

       Certificate of Counsel. Pursuant to Local Rule 7.1(B), N.D. Fla., Plaintiff’s

counsel has conferred with Defendant’s counsel regarding this motion. Defendant

does not oppose the relief sought herein.

       Word Count. Pursuant to Local Rule 7.1(F), N.D. Fla., the word count of

this Motion is 184 words.

                                              Respectfully submitted,

                                              Randall C. Berg, Jr., Esq.
                                              Florida Bar No. 318371
                                              rberg@floridajusticeinstitute.org
                                              Dante P. Trevisani, Esq.
                                              dtrevisani@floridajusticeinstitute.org
                                              Erica A. Selig, Esq.
                                              Florida Bar No. 0120581
                                              Eselig@floridajusticeinstitute.org
                                              FLORIDA JUSTICE INSTITUTE,
                                              INC.
                                              3750 Miami Tower
                                              100 S.E. Second Street
                                              Miami, Florida 33131-2309
                                              Phone 305.358.2081
                                              Fax 305.358.0910

                                              Attorneys for Plaintiffs


                                              By:    s/Randall C. Berg, Jr.
                                                     Randall C. Berg, Jr., Esq.




{07201880;1}
      Case 4:17-cv-00214-MW-CAS Document 426 Filed 02/05/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 5, 2019 I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to all persons registered to receive electronic notifications
for this case, including all opposing counsel.


                                               By:    s/Randall C. Berg, Jr.
                                                      Randall C. Berg,




{07201880;1}
